Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique features of the transmission surface of the bone conduction vibrator being provided on a side wall of the earphone body; the ear hook being provided on the earphone body for cooperating with the earphone body to make the transmission surface of the bone conduction vibrator firmly attached to a predetermined position. The closest prior art does not disclose or suggest such features. The closest relevant prior art is Wen et al., U.S. Publication No. 2021/0352394 (Wen). Wen teaches a bone conduction earphone comprising an earphone body [10], an ear hook [130] and a bone conduction vibrator [202]. However, the transmission surface of the bone conduction vibrator [202] is not on a side wall of the earphone body [10] (see Fig. 1). Even if the “side wall” can be interpreted as comprising element [30], the ear hook does not cooperate with the body to firmly attach the transmission surface to any position, since it would be covered by [30]. Wang teaches a bone conduction earphone with a bone conduction vibrator [20] having a transmission surface provided on a side wall of the earphone body [21].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653